                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

                                                                                          /

WILLIE E. BERRY, JR. CIVIL ACTION

VERSUS

NICHOLAS J. SANDERS NO.: 17-00 318-BAJ-EWB




                              RULING AND ORDER

       Before the Court is the United States Magistrate Judges Report and

Recommendation (Doc. 7) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses Defendant's Motion for Summary Judgment (Doc. 42),


arguing for the dismissal of pro se Plaintiff Willie E. Berry, Jr/s Complaint (Doc. 1),

which alleges excessive force and violations of his First, Eighth, and Fourteenth

Amendment rights under 42 U.S.C. § 1983. The Magistrate Judge recommended that

the Court deny Defendant's Motion because genuine issues of material fact exists as


to Plaintiffs claims. (Doc. 53 at p. 10). The Magistrate Judge also recommended that

this matter be referred to her for further proceedings.


       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.
       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judges Report and

Recommendation (Doc. 53) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendant's Motion is DENIED.

      IT IS FURTHER ORDERED that this matter is referred to the Magistrate

Judge for further proceedings.



                                                         ^_
                            Baton Rouge, Louisiana, this A" * day of March, 2020.




                                          6^&;
                                      JUDGE BRIAN ^. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
